DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   IFTACH MICHAELI HOLDINGS,
                            Appellant,

                                     v.

                YUVAL FALDON and SASHA FALDON,
                           Appellees.

                              No. 4D21-123

                              [April 29, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Phoebee Francois, Judge; L.T. Case Nos. CACE 19-
018804 and COWE 18-009190.

  Aaron R. Cohen of Conde & Cohen, P.L., Fort Lauderdale, for appellant.

  Jerome R. Schechter of Jerome R. Schechter, P.A., Fort Lauderdale, for
appellees.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and FORST, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.